Electronically Filed
                                                      Supreme Court
                                                      SCWC-29827
                                                      20-JUN-2012
                                                      12:19 PM




                         NO. SCWC-29827


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            In the Matter of the Arbitration between 

  ASSOCIATION OF APARTMENT OWNERS OF INTERNATIONAL COLONY CLUB,

                 Respondent/Petitioner-Appellee,


                               vs.


DAN DEIGERT and EDITH DEIGERT, Individually and as Trustee of the

  Edith M. Deigert Revocable Living Trust dated April 22, 2006,

               Petitioners/Respondents-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 29827; SP. NO. 09-1-0011(3))


      ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

   and Circuit Judge Crandall, assigned by reason of vacancy)


          The application filed on May 10, 2012 by


Petitioners/Respondents-Appellants Dan Deigert and Edith Deigert,


Individually and as Trustee of the Edith M. Deigert Revocable


Living Trust dated April 22, 2006, was filed more than thirty


days after the filing of the February 10, 2012 judgment on appeal


filed by the Intermediate Court of Appeals.   The application is


untimely and thus, this court lacks appellate jurisdiction.     See


HRS § 602-59(c) (Supp. 2011); HRAP Rule 40.1(a).   Therefore, 

          IT IS HEREBY ORDERED that the application for writ of


certiorari is dismissed.


          DATED:   Honolulu, Hawai'i, June 20, 2012.


Charles H. Brower,               /s/ Mark E. Recktenwald

for petitioner

                                 /s/ Paula A. Nakayama

John P. Manaut, and

Lindsay N. McAneeley,            /s/ Simeon R. Acoba, Jr.

(Carlsmith Ball LLP)

for respondent                   /s/ Sabrina S. McKenna

(on Affirmative Claims)

                                 /s/ Virginia L. Crandall

Jonathan L. Ortiz, and

Wade J. Katano 

(Ortiz & Katano),

for respondent

(on Defense Claims)





                                 2